ON PETITION FOR REHEARING.
Appellants on rehearing present that, upon the former appeal,Wallace v. Mertz, Admr. (1927), 86 Ind. App. 185,156 N.E. 562, the only error assigned was the ruling of the court on the demurrer to the complaint, and that there was no motion for a new trial and no error presented except that relating to the ruling on the demurrer to the claim or complaint. Appellants are correct in this statement, but, because of an inadvertent error in the publication of the opinion in the present appeal in the advance sheet of the Northeastern Reporter, appellants have been misled without their fault, into charging that the court, in this appeal, erred in holding that appellants are bound by the contract in suit because of the decision of the Appellate Court in the former appeal. The error mentioned is found in points (6-8) of the advance sheet on page 337 of 169 Northeastern Reporter. The opinion, in this regard, as originally filed, and as it still appears on the file in the clerk's office, reads as follows: "It is well that we here observe that, in the decision on the first appeal of this case, Wallace v. Mertz, Admr.
(1927), 86 Ind. App. 185, 156 N.E. 562, this court held the contract in suit to be a valid contract, and that decision, right or wrong, is the law of the case on this appeal. And now the trial court finds that appellee herein, consummated and completed the execution of the Brady contract and thereby performed his covenant as far as possible before the repudiation of the contract by appellants herein and the decedent Mertz. It follows that appellants are bound by the contract in suit, unless they are relieved therefrom by some act of appellee, not presented on the former appeal and properly to be presented, which amounted to a rescission or repudiation of the contract." This is the exact language of the opinion as originally filed and as now on file. *Page 302 
When the opinion is published in an official volume of the Indiana Reports, it will appear as above set out.